Per Curiam:

The judgment is affirmed. Florida v. United States, 282 U. S. 194; United States v. Carolina Carriers Corp., 315 U. S. 475.
Mr. Justice Black and Mr. Justice Reed are of the opinion *844that probable jurisdiction should be noted and the cases set down for argument. Mr. Justice Douglas took no part in the consideration or decision of these cases.
Solicitor General Perlman and Daniel W. Knowlton for appellants in No. 265. Hall Hammond for appellant in No. 266. John R. Norris for appellees.